Cuyahoga App. No. 81231, 2003-0hio-2182. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Cuyahoga County. It appears from the records of this court that appellee/cross-appellant has not filed a memorandum in support of cross-appeal, due July 9, 2003, in compliance with the Rules of Practice of the Supreme Court of Ohio and therefore has failed to prosecute the cross-appeal with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal .be, and hereby is, dismissed, sua sponte.
IT IS FURTHER ORDERED by the court that appeal of the state of Ohio remains pending.